Wood, J., (after stating the facts.) It was alleged in the complaint, and not denied, that there was in the county treasury at the time these warrants were presented, not appropriated to any fund, the sum of one thousand dollars. Appellee contends that the warrants should have been paid under the authority of section 1243, Sandels & Hill’s Digest, which reads as follows: “All warrants drawn on the treasury shall be paid out of any money in the treasury not otherwise appropriated, or out of the particular fund expressed therein, and shall be received, irrespective of their number and date, in payment of all taxes and debts accruing to the county.” We held in Franklin County v. McRaven, 67 Ark. 562, that, “under the act of March 16, 1897, providing for the appointment of a court stenographer and allowing such stenographer a salary of $800, fto be paid out of the stenographer’s fund by the several counties composing the circuit,’ a county is not liable for the payment of its pro rata of such salary out of the general revenue or any other fund, if there is no money in the stenographer’s fund.” We said in that case that the language, “and paid into the county treasury as a stenographer’s fund, which shall be kept by the treasurer as a separate fund, to be designated the stenographer’s fund,” shows that the intent of the legislature was not to reimburse the counties, but to provide the only method for raising the fund, and the only fund out of which the stenographer could be paid. This case is ruled by that. For in both the question of whether or not the county is liable where there are no funds in the treasury to the credit of the stenographer’s fund is necessarily involved. The statute in regard to the payment of all warrants drawn on the treasury out of any money in tbe treasury not otherwise appropriated, etc., is a general law as to the' payment of warrants. The statute providing how a stenographer shall be paid is a special or particular statute. The principle announced in Chamberlain v. State, 50 Ark. 132, applies. “In the absence of repugnancy or negative words, the more specific statute or provision will control the general, without regard to their order and dates; and the two acts will be interpreted as operating together, the specific provisions qualifying or furnishing exceptions to those which are general.” Crawford’s Digest, Statutes,* VII, 6. The judgment is reversed, and the cause is remanded, with directions to overrule the demurrer.